Title: To George Washington from Tobias Lear, 10 April 1793
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 10th 1793.

Agreeably to the wish expressed in your letter of the 5th instant, with which I have been honored, I have made enquiries respecting the price of flour &c. and find that superfine flour is now selling for forty three & six pence & forty four shillings per barrel, for the Cash—and at forty five & forty six shillings, for notes payable in sixty days. Common flour is from 3/ to 3/6 less. For a week or ten days past I am informed that flour has been rather dull; but the Accounts from Europe being so much more favorable with respect to our commerce than was apprehended, will, it is thought, very much increase the demand for it. These accounts having arrived but yesterday, the effects of them do not

yet begin to be felt. It is a general opinion that every article of our produce will rise very much within a month or six weeks—flour particularly—for this being the season when it is brought to market in the greatest abundance the price is always less than it is about the middle or latter part of may. Our neighbour Captain Anthony, who is ranked high among the most knowing ones on this subject, told me this morning that he was confident flour would be much higher to the Southward in a few weeks than it has been for some time past in that quarter. His opinion he says is founded on this ground that lately flour has been offered in Baltimore—Alexandria & George Town in large quantities and at a low price, compared with the prices in Philadelphia—that the reason of its being offered at that rate was to raise the Cash from it immediately—the want of Cash has prevented those from purchasing who wished to do so, and were ready to give good bills at sixty days, this not suiting the owners of the flour it has laid on hand ’till the p[r]esent time. The probability of a great demand for this Article—and a general knowledge of the circumstances above mentioned, will cause the purchasers of flour to send large orders to the Southward—which will create a competition among them, and give the seller his own price. This reasoning appears to me to be good, but whether the circumstances from which it is drawn be justly stated or not is more than I can tell. Indeed it is not an easy matter to draw an unqualified opinion upon these subjects from persons who are often intersted in concealing their true sentiments upon them.
From Mr deBarth’s communication to me upon the subject of paying his bond—I presume that he is as destitute of public securities as he is of Cash—I will, however, take an occasion to ask him if he is able & willing to make payment in them at their current value.
We had three arrivals here yesterday from England, and the principal accounts brought by them will be found in the enclosed papers.
General Hull arrived yesterday from the Northward, and Genl Knox says he shall write to you by this post and mention generally the information which he brings from thence.
Mr B. Randolph has not yet arrived—Mrs Washington, the young folks—Mrs Lear & our little boy & all the family are in good health—and unite in the best wishes for your health &

happiness & that of those with you, with—Your obliged, faithful & Affecte Servant

Tobias Lear.

